Citation Nr: 0001206	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the original amount of $11,717.32.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Committee 
on Waivers and Compromises (Committee) of the VARO in 
Houston, Texas, which denied the veteran's request for a 
waiver of a home loan guaranty indebtedness in the original 
amount of $11,717.32.  

This case was most recently before the Board in February 
1999, at which time it was remanded for further development.  
The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In January 1987, the appellant and his wife purchased the 
subject property using a home loan in the amount of $26,900, 
which was guaranteed in part by VA.  

2.  In August 1990, the appellant defaulted on his mortgage 
payments.  A subsequent foreclosure sale took place in 
February 1991. This resulted in a sale to a third party, and 
also resulted in a deficiency indebtedness owed by the 
appellant to VA in the amount of $11,717.32 plus interest.  

3.  The appellant was not without fault in the creation of 
the loan guaranty indebtedness.  He recklessly disregarded 
his obligations to VA under the loan.  

4.  To require recovery of the loan guaranty indebtedness 
would not be inequitable.  


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).  

2.  Recovery of the appellant's loan guaranty indebtedness, 
in the amount of $11,717.32, plus accrued interest, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the claim with respect to 
waiver is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim which 
is not inherently implausible.  The Board is satisfied that 
all relevant facts have been properly developed.  The Board 
has remanded the case on two occasions, once in 1997 and 
again in 1999, in order to assist the veteran in the 
development of facts pertinent to his claim, but he has not 
responded to requests for information.  In Wood v. Derwinski, 
1 Vet. App. 190 (1991), the United States Court of Appeals 
for Veterans Claims (Court) stated that the duty to assist is 
not always a one way street, and if a claimant wishes help, 
he or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining evidence.  As indicated above, the 
appellant was afforded the opportunity to update his 
financial status and provide other information which would be 
helpful in his case.  For some reason, he has failed to 
comply with requests for information from the RO and, to 
date, has not provided VA with any of the requested 
information.  Accordingly, since he has not provided 
complete, current financial information, and this information 
cannot be obtained without his assistance, the Board must 
conclude that no further assistance is necessary to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:  

In January 1987, the appellant and his wife purchased a home 
in Port Arthur, Texas, using a home loan in the amount of 
$26,900.  This was guaranteed in part by VA.  

The purchase was financed by a 9.5 percent mortgage loan in 
the amount of $26,900.  

In his application for home loan guaranty completed in July 
1978, the veteran acknowledged that as a home loan borrower, 
he would be legally obligated to make the mortgage payments 
called for by the mortgage loan contract.  He was informed 
that the fact that he might dispose of the property after the 
loan had been made would not relieve him of liability for 
making the payments.  He was further informed that some home 
buyers had the mistaken impression that if they sold their 
homes when they moved to another locality, or disposed of a 
home for any other reason, they were no longer liable for the 
mortgage payments, and the liability for the payments was 
solely that of the new owners.  He was informed that even 
though the new owner might agree in writing to assume 
liability for his mortgage payments, this assumption 
agreement would not relieve him from liability to the holder 
of the note, which he signed when he obtained the loan to buy 
the property.  He was also informed that unless he were able 
to sell the property to a creditworthy obligor who was 
acceptable to VA and who would assume the payment of his 
obligation to the lender and to VA, he would not be relieved 
from liability to repay the guaranty claim which VA might be 
required to pay the lender on account of default in the loan 
payments.  He was told that the amount of any such claimed 
payment would be a debt owed by him to the Federal 
Government, and the debt would be the subject of established 
collection procedures.  

In qualifying for the loan, the veteran reported employment 
as a helicopter pilot with a monthly income of $1,680.  He 
stated that his wife was an assistant director of food 
service for a hospital and received $6.10 an hour.  

A notice of default was issued by the note holder to the VA 
in October 1989.  It was indicated therein that the first 
uncured default occurred with the April 1, 1990, payment.  
The reason for the default was that in September 1989, an 
attempt was made to contact the mortgagor, the number was no 
longer in service, and no new number had been published.  It 
was indicated the mortgagor had made no attempt to contact 
the office, and as a result foreclosure was recommended.  
Monthly payments of the loan for principal and interest, tax 
and insurance, and other costs were reported to be $319.  The 
total amount of the default was noted to be $23,903.50.  

A notice of intention to foreclose was issued by the note 
holder to the VA in October 1990.  It was indicated therein 
that the first uncured default occurred with the August 1, 
1990, payment.  The reason for the default was that the 
veteran stated he was "not satisfied with the property and 
was attempting to sell it."  It was noted the property had 
been occupied by a tenant who paid $300 a month rent, but 
that it was now vacated.  The veteran stated he did not 
intend to send additional payments, and it was reported 
"continuous default underscores this fact."  Foreclosure 
was recommended.  Notation was made that unsuccessful 
attempts to call on August 13, August 23, September 13, and 
October 3 had been made.  It was added that when a call was 
made on October 5, an individual answered stating the veteran 
no longer lived at the address of record, and she would not 
take a message for him.  Further notation was made that a 
total of five default letters had been sent to the veteran.  

An appraisal of the property was made in December 1990.  The 
home was valued in "as is" condition at $15,000.  

Of record is a January 1991 equity review worksheet in which 
it was noted the veteran had defaulted because he had moved 
to Trinidad, West Indies.  He had been contacted regarding 
the default by the service representative and the VA.  He 
reportedly had not demonstrated a willingness to cooperate 
with VA and the service to reinstate the loan.  It was 
unknown whether he had the financial ability to maintain 
monthly loan payments.  The servicer had refused forbearance.  
It was stated the owner was not desirous of retaining the 
property.  Refunding was not in the best interests of VA, and 
refunding was not recommended.  As to whether there was 
equity indicated, it was stated equity was not indicated.  
Further indulgence was not warranted to allow additional time 
to dispose of the property.  

Of record is a communication dated in February 1991 in which 
the veteran indicated that he wanted to divest himself of the 
property in question and was "willing to work with V.A. in 
any way."  He added that he had "this house through my 
divorce settlement.  I neither live nor work in the U.S.A.  I 
have tried to sell this property for eight years to no avail.  
I have not seen the property in eight years."  He hoped that 
VA could sell the property, and then he and VA could come to 
some kind of amicable settlement.  

Of record is a March 1991 communication to the veteran in the 
Republic of Trinidad and Tobago informing him that the 
mortgage company had foreclosed on the property in question 
in February 1991.  The property was being conveyed to VA.  

In a November 1991 communication the veteran again indicated 
that he was residing outside the United States.  He gave an 
address to which correspondence was to be sent, but noted 
this was not a permanent address change.  He stated that he 
and his wife at the time of the purchase of the property in 
question were now divorced.  He reported she was no longer on 
the deed of the property in question and was not "in any way 
liable."  He believed the debt was extremely excessive and 
wanted to exercise his right to dispute it.  

The veteran was informed by communication dated in April 1992 
that he was to furnish information, to include a financial 
status report, tax return information, and a copy of his 
divorce decree.  He was asked to provide the information 
requested within 10 days.  He was informed that any 
disclosure would be voluntary, but he was also told that 
should the information not be furnished, a decision would be 
made on the basis of the available evidence of record.  

By communication dated later in April 1992, the veteran 
reported that he was not trying to avoid responsibility, but 
he reported that he had been advised that he was entitled to 
legal representation provided by VA.  He requested such 
information and was still waiting for it.  He stated that 
once he was represented, all information would be provided.  
He claimed until he was provided some representation, he 
would begin to accumulate the information for his counsel.  
He also reported that if the VA had contacted the lender, a 
copy of the divorce decree had been sent to them by an 
attorney to have his ex-wife's name removed from the deed.  

In a May 1992 communication the veteran was informed that his 
request for a representative had been received.  He was 
provided with a VA Form 23-22 (appointment of veterans' 
service organization as claimant's representative).  

The form in question appointing the Veterans of Foreign Wars 
as his representative was signed by the veteran in June 1992 
and acknowledged by VA in July 1992.  

In a communication dated in March 1993, the veteran was asked 
to provide a completed financial status report form, copies 
of tax information between 1989 and 1990, and a copy of his 
divorce decree.  He was again asked to provide the 
information within 10 days.  He was told that any disclosure 
would be voluntary, and he was informed should the 
information not be furnished, a decision would be made on the 
basis of the available evidence of record.  

Subsequent to the Board's first remand in 1997, the veteran 
was informed in a September 1997 communication that further 
information with regard to his claim was desired.  He was 
once again asked to complete a financial status report, and 
to submit any documentation showing any unusual financial 
circumstances which had happened prior to the default in 
question.  He was told that the information was needed to 
substantiate his claim that to require repayment of the debt 
would create an undue financial hardship.  He was again told 
that any disclosure would be voluntary, and he was informed 
that should the information desired not be furnished, a 
decision would be made on the basis of the available evidence 
of record.  

The veteran did not respond to the letter.  

In a letter dated March 3, 1999, the veteran was once again 
asked to provide information regarding his financial status.  
He was informed that he had previously been contacted and 
requested to submit evidence, but as of the date of that 
letter had failed to respond in any way.  He was asked to 
provide the information on or before March 29, 1999.  He was 
again told that any disclosure would be voluntary, but he was 
also informed that should the information not be furnished, a 
decision would be made on the basis of the evidence of 
record.  

Analysis

In its prior remand, the Board pointed out that the veteran 
had raised the question of the propriety of the creation of 
the indebtedness.  The RO was instructed to determine the 
validity of the debt and explain to the veteran how the 
amount of the indebtedness was arrived at.  This instruction 
was necessary because, a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Donovan v. West, 11 Vet. App. 481 
(1998); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). In Schaper v. Derwinski, 1 Vet. App. 
430 (1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment, if any, 
was properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  In response to the 
Board's remand the RO explained to the veteran the basis for 
the indebtedness.  The veteran did not dispute this 
determination, and the Board concludes that the propriety of 
the indebtedness is not before it.

Equity and Good Conscience

The law and regulations authorize a waiver of collection and 
loan guaranty indebtedness from an appellant when both of the 
following factors are found to exist:  (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) the defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a grant of 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

Fault

The record shows that the default occurred when the veteran 
essentially walked away from the subject property due to his 
dissatisfaction with it.  While he reported efforts to sell 
the property, he did not report the he attempted to re-let 
the property once the original tenant left the property.  The 
veteran has not asserted, nor does the evidence show that the 
default was due to the veteran's inability to pay the 
mortgage, or because of circumstances outside his control.  
In view of these circumstances, the Board concludes that the 
veteran was at fault in the creation of the debt.

Balancing of Faults

The fault of the debtor is as described above.  The VA, on 
the other hand, has carried out its responsibilities as 
prescribed by law.  VA has notified the veteran in a timely 
fashion at every step of the process and cooperated with the 
lending institution.  Foreclosure appears to have been 
accomplished with minimal delay.  After reviewing the record 
on appeal, the Board can find no indication that the actions 
of the VA contributed in any way to the loss of the property.  

Undue hardship

As to the element of undue hardship, the Board notes that the 
veteran has failed to respond to a request to provide a 
financial status report on several occasions since the time 
of the default.  In other words, diligent efforts undertaken 
by the RO to obtain information concerning the veteran's 
financial status have been entirely unsuccessful.  The record 
shows that the veteran has skills that enable him to earn a 
substantial income.  He has not submitted any evidence to 
show that repayment of the debt would result in undue 
hardship.  

Defeat the purpose

There is no indication contained in the record that recovery 
of the loan guaranty debt to the VA would in any way defeat 
the purpose of the home loan guarantee program.  On the 
contrary, to permit a veteran to avoid his valid indebtedness 
to the program, would be more likely to harm the purposes of 
the program.  This principle is thus inapplicable to this 
case.  

Unjust enrichment

As noted above the veteran was at fault in the creation of 
the indebtedness, he apparently enjoyed possession of the 
property for some period after the default, and he has not 
shown that repayment would cause undue hardship.  To permit 
the veteran to avoid repayment of his debt in these 
circumstances would result in unjust enrichment.  Since he 
has not provided VA with information to the contrary, the 
Board concludes that his failure to make restitution would 
result in unfair gain to the appellant. 

Changing position to one's detriment

There is no indication contained in the record that the 
veteran relied upon the VA to his detriment.  This principle 
is also inapplicable to this case.  

After having carefully reviewed all of the evidence of 
record, the Board finds that the weight of the evidence is 
against waiver of any portion of the indebtedness on the 
basis of equity and good conscience.  


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $11,717.32, plus accrued 
interest, is denied.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

